Citation Nr: 0724954	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  03-19 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUES

Entitlement to service connection for a back disability 
(including arthritis).

Entitlement to service connection for a hip disability 
(including arthritis).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1954 to June 1956.     These matters are before the 
Board of Veterans' Appeals (Board) on appeal from an October 
2002 rating decision of the Indianapolis Regional Office (RO) 
of the Department of Veterans Affairs (VA).  In November 2004 
the case was remanded to afford the veteran a Travel Board 
Hearing.  Such hearing was held at the Chicago RO in July 
2005.  Due to technical problems, the Board was unable to 
make a recording of the hearing proceedings.  Consequently, 
the veteran was offered another hearing.  In August 2005 
correspondence, he declined another hearing, and asked that 
his claims be decided based on the evidence of record.  In 
October 2005, the case was remanded to the RO for further 
development.  The veteran's claims file is now in the 
jurisdiction of the Chicago RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the outset, it is noteworthy that the instant case is one 
that involves lost service medical records, and that VA has a 
well-recognized heightened duty to assist in such cases.  The 
Board's October 2005 remand requested an examination of the 
veteran by an orthopedist to determine whether it was at 
least as likely as not that any current hip and back 
disability was related to his military service.  On January 
2007 VA examination the diagnostic assessments were:  
Degenerative joint and disc disease of the lumbosacral spine 
and bilateral hip strain.  Under the heading "Opinion" the 
examiner provided the following statement:

"There are no service medical records supporting any 
injury in the military service.  Based on the fact that 
there are no medical records available, it is my opinion 
that the back condition and hip condition are not 
service connected."
The Board finds that this statement does not truly constitute 
a medical opinion but instead is essentially an adjudicatory 
determination.  Significantly the examiner appears to have 
discounted or ignored specific documentation submitted by the 
veteran, including a 1955 individual sick slip (which shows 
that the veteran sustained some sort of injury in service in 
October 1955 resulting in a light duty assignment) and a 
February 2002 affidavit from a fellow serviceman indicating 
that he witnessed the veteran's fall from a supply van in 
service in 1955 or 1956, resulting in injury to the back and 
hip, and that several days later the veteran went to a 
hospital for some sort of minor surgery.  The medical 
question that requires response is whether, based on their 
nature and postservice medical evidence, the veteran's 
current back and hip disabilities are consistent with the 
type of injury he and his fellow serviceman describe.

A remand by the Board confers on the appellant, as a matter 
of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).
Consequently, another remand to secure the medical opinion 
previously sought is necessary.       

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for an 
orthopedic examination of the veteran, by 
a physician who has not previously 
examined him, to determine the likely 
etiology of his current back and hip 
disability (ies).  The veteran's claims 
file must be reviewed by the examiner in 
conjunction with the examination.  Upon 
examining the veteran and review of the 
claims file the examining physician should 
provide an opinion as to whether it is at 
least as likely as not (including based on 
the nature and degree of the current 
disability, if such are indicators, and on 
available postservice medical records) 
that the veteran's current back and hip 
disabilities are related to his military 
service (and specifically to an injury 
such as the veteran and his former fellow 
serviceman describe).  The examiner should 
explain the rationale for the opinion 
given.

2.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and provide the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified.   

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.   
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

